Citation Nr: 0206913	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  00-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for bilateral hip 
disability.

3.  Entitlement to an increased (compensable) rating for 
service-connected scar, status post excision of a pilonidal 
cyst over the sacral area.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active duty service from February 1965 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board in May 2001, 
at which time it was remanded for further development of the 
evidence.

A VA Form 21-674 (Request for Approval of School Attendance), 
was received from the veteran in March 2000.  This matter is 
referred to the RO for any necessary action.


FINDINGS OF FACT

1.  Low back disability, including arthritis, was not 
manifested during the veteran's active duty service, or for 
several years thereafter, nor is low back disability, 
including arthritis, otherwise related to such service.

2.  Bilateral hip disability, including arthritis, was not 
manifested during the veteran's active duty service, or for 
several years thereafter, nor is bilateral hip disability, 
including arthritis, otherwise related to such service.

3.  The veteran's service-connected scar, status post 
excision of a pilonidal cyst over the sacral area, is not 
productive of more than slight exfoliation, exudation, or 
itching, nor is it manifested by poor nourishment, repeated 
ulceration, pain, tenderness, nor does it result in any 
disfigurement or limitation of function.



CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service, nor may arthritis of the 
low back be presumed to have been incurred in or aggravated 
by such service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Bilateral hip disability was not incurred in or 
aggravated by the veteran's active duty service, nor may 
arthritis of the hips be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

3.  The criteria for entitlement to assignment of a 
compensable rating for the veteran's service-connected scar, 
status post excision of a pilonidal cyst over the sacral 
area, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.7, § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805, 7806, 7819 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issues on appeal.  These 
issues have been addressed in the rating decision, statement 
of the case, and supplemental statements of the case.  In 
these documents, the veteran has been furnished notice of the 
applicable laws and regulations regarding service connection 
for low back disability and bilateral hip disability, and an 
increased rating for service-connected scar, status post 
excision of a pilonidal cyst over the sacral area.

With regard to the assistance requirements of the new law, 
the Board observes that the veteran has been afforded VA 
medical examinations, and the Board finds these examinations 
to be adequate.  No additional pertinent evidence has been 
identified by the veteran.  Accordingly, the Board therefore 
finds that the record as it stands is adequate to allow for 
an equitable review of the issues on appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Service Connection for Low Back Disability and Bilateral Hip 
Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the record, the Board finds that the clear 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for low back disability 
and bilateral hip disability.  Service medical records are 
negative for any complaints or clinical findings associated 
with the back or hips.  Significantly, the veteran's July 
1968 service separation medical examination shows that 
clinical evaluations of his spine and extremities revealed 
normal findings.  As such, these records do not specifically 
show that the onset of the veteran's low back and bilateral 
hip disabilities occurred during his military service.

Post-service evidence does not appear to document any 
problems with the veteran's low back or hips for nearly 30 
years after his discharge from service.  VA outpatient 
treatment records show that January 1998 X-ray studies 
revealed that he had a narrow disk space at L5-S1 and L2-3, a 
Schmorl's node deformity at L1, L2 and L3, small osteophytes, 
and vascular calcification.  These studies also show that he 
had degenerative changes at both hips.  However, this 
evidence does not show a continuity of pertinent 
symptomatology from service to suggest any link between his 
current low back and bilateral hip disabilities and his 
military service.

An October 2001 VA examination report does show that the 
veteran was assessed as having low back pain with history of 
degenerative disc disease of the lumbar spine, and muscular 
bilateral hip pain.  However, this examination report also 
shows that the VA examiner specifically found no correlation 
or causal relationship between the veteran's current 
complaints of low back and bilateral hip pain and his 
military service.  The examiner described the arthritis as 
age-related. 

Based on the foregoing, the Board concludes that the 
preponderance of the evidence shows that the veteran's 
current low back and bilateral hip disabilities were first 
manifested many years after his military service and are 
otherwise unrelated to such service.  Consequently, the 
veteran's claims of entitlement to service connection for low 
back disability and bilateral hip disability must be denied.

The Board has considered the veteran's contentions regarding 
the etiology of his low back and bilateral hip disabilities.  
However, as a layman, he is not qualified or competent to 
render opinions as to a medical diagnoses, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered the doctrine of reasonable 
doubt with regard to these issues.  However, the record does 
not provide an approximate balance of negative and positive 
evidence on the merits which would otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).

Increased Rating for Service-Connected Scar, Status Post 
Excision of a Pilonidal Cyst over the Sacral Area

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Since the veteran is appealing the original assignment of a 
disability rating following an award of service connection 
for this disability, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected scar, status post excision of 
a pilonidal cyst over the sacral area, is rated under 
Diagnostic Code 7819 which provides that new, benign skins 
growths are to be rated as analogous to scars, disfigurement, 
etc., using the criteria for eczema under Code 7806.  Under 
Diagnostic Code 7806, a noncompensable evaluation will be 
assigned for slight, if any, exfoliation, exudation or 
itching, if a on a nonexposed surface or small area.  A 10 
percent evaluation will be assigned if there is exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.  A 30 percent evaluation applies if there is 
exudation or constant itching, extensive lesions, or marked 
disfigurement. A 50 percent evaluation is assigned if there 
is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestation, or if the disability is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7819 (2001).

The veteran's scar, status post excision of a pilonidal cyst 
over the sacral area, may also be rated under Diagnostic 
Codes 7800, 7803, 7804, and 7805.

Diagnostic Code 7800 provides a noncompensable evaluation for 
slight scarring.  A 10 percent evaluation is warranted for 
scarring that is moderate, disfiguring.  A 30 percent 
evaluation is warranted for scarring that is severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  A 50 percent evaluation is 
warranted for a complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Code 7800 (2001).

Diagnostic Code 7803 provides a 10 percent rating if the scar 
is superficial, poorly nourished, with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2001). Diagnostic 
Code 7804 provides a 10 percent rating for superficial scars 
that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  Diagnostic 
Code 7805 allows scars to be rated depending on the nature of 
any limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2001).

The Board finds that a compensable rating is unwarranted for 
the veteran's scar, status post excision of a pilonidal cyst 
over the sacral area, under Diagnostic Code 7806.  Under this 
code, a 10 percent rating will be assigned when the evidence 
shows exfoliation, exudation or itching involving an exposed 
surface or extensive area.  This is not demonstrated by the 
evidence, and a compensable rating is therefore unwarranted 
for his scar, status post excision of a pilonidal cyst over 
the sacral area, under Diagnostic Code 7806.

The October 2001 VA examination report reflects that the 
veteran's scar measured approximately 5 centimeters and was 
hidden between the creases of his buttock.  Based on the 
foregoing, the Board finds that the veteran's scar is 
disfiguring.  Therefore, a compensable rating is not 
warranted for his scar, status post excision of a pilonidal 
cyst over the sacral area, under Diagnostic Code 7800.

The Board finds that a compensable rating cannot be assigned 
for the veteran's scar, status post excision of a pilonidal 
cyst over the sacral area, under Diagnostic Codes 7803, 7804, 
or 7805.  The evidence does not show that the veteran's scar 
has been superficial and poorly nourished with repeated 
ulceration, which is the criteria for a 10 percent rating 
under Code 7803.  Objective examination in October 2001 
showed the scar to be non-tender, and a 10 percent rating is 
also therefore not warranted under Code 7804.  As the 
evidence fails to demonstrate that the veteran's scar has 
been productive of any limitation of function, a compensable 
evaluation is also unwarranted for this disability under 
Diagnostic Code 7805.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that the evidence does not show that the veteran's scar, 
status post excision of a pilonidal cyst over the sacral 
area, has resulted in a marked interference with employment 
or frequent periods of hospitalization.  Under these 
circumstances, the Board finds that application of the 
regular rating schedule standards has not been rendered 
impractical.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In making this determination, the Board has also considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to all issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps 

you can take if you disagree with our decision.  We are in 
the process of updating the form to reflect changes in the 
law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meanwhile, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

